


110 HR 2860 IH: Health Care Access and Rural Equity (H–CARE)

U.S. House of Representatives
2007-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2860
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2007
			Mr. Pomeroy (for
			 himself, Mr. Walden of Oregon,
			 Mr. Stupak,
			 Mrs. Emerson,
			 Mr. Thompson of California,
			 Mr. Moran of Kansas,
			 Mr. Kind, Mr. Peterson of Pennsylvania,
			 Mr. Allen,
			 Mr. Berry,
			 Mr. Camp of Michigan,
			 Ms. Herseth Sandlin,
			 Mr. McIntyre,
			 Mr. Tanner,
			 Mr. Bishop of Georgia,
			 Mr. Boswell,
			 Mr. Boyd of Florida,
			 Mr. Boucher,
			 Mrs. Boyda of Kansas,
			 Mr. Braley of Iowa,
			 Mr. Carney,
			 Mr. Davis of Alabama,
			 Mr. Edwards,
			 Mr. Etheridge,
			 Mr. Gilchrest,
			 Mr. Graves,
			 Mr. Hare, Mr. Hastings of Washington,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Mr. Jones of North Carolina,
			 Mr. Kanjorski,
			 Mr. LaHood,
			 Mr. Lucas,
			 Mr. Matheson,
			 Mr. McHugh,
			 Mrs. McMorris Rodgers,
			 Mr. McNulty,
			 Mr. Melancon,
			 Mr. Oberstar,
			 Mr. Paul, Mr. Pickering, Mr.
			 Rahall, Mr. Rehberg,
			 Mr. Renzi,
			 Mr. Salazar,
			 Mr. Simpson,
			 Mr. Tiahrt,
			 Mr. Welch of Vermont,
			 Mr. Wilson of Ohio,
			 Mr. Young of Alaska,
			 Mr. Thornberry, and
			 Mr. Ross) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  protect and preserve access of Medicare beneficiaries in rural areas to health
		  care providers under the Medicare Program, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Health Care Access and Rural Equity (H–CARE) Act of
			 2007.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Medicare Hospital Services
					Sec. 101. Fairness in the Medicare disproportionate share
				hospital (DSH) adjustment for rural hospitals.
					Sec. 102. Treatment of Medicare hospital
				reclassifications.
					Sec. 103. Critical access hospital improvements.
					Sec. 104. Rebasing for sole community hospitals.
					Sec. 105. Establishment of rural community hospital (RCH)
				program.
					Sec. 106. Hold harmless through 2012 for small rural hospitals
				and sole community hospitals under the prospective payment system for hospital
				outpatient department services under the Medicare program.
					Title II—Medicare Practitioner Services
					Sec. 201. Coverage of marriage and family therapist services
				and mental health counselor services under part
				B of the Medicare program.
					Sec. 202. Permanent treatment of certain physician pathology
				services under Medicare.
					Sec. 203. Extension of Medicare incentive payment program for
				physician scarcity areas.
					Sec. 204. Extension of Medicare increase payments for ground
				ambulance services in rural areas.
					Sec. 205. Extension of floor on Medicare work geographic
				adjustment.
					Title III—Other Medicare Provisions
					Sec. 301. Ensuring proportional representation of interests of
				rural areas on MedPAC.
					Sec. 302. Rural health clinic improvements.
					Sec. 303. Use of medical conditions for coding ambulance
				services.
					Sec. 304. Improvement in payments to retain emergency and other
				capacity for ambulances in rural areas.
					Sec. 305. Medicare remote monitoring pilot
				projects.
					Sec. 306. Minimum payment rate by Medicare Advantage
				organizations for services furnished by a critical access hospital and a rural
				health clinic.
					Sec. 307. Prompt payment by Medicare prescription drug plans
				and MA–PD plans under part D.
					Sec. 308. Extension of Medicare reasonable costs payments for
				certain clinical diagnostic laboratory tests furnished to hospital patients in
				certain rural areas.
					Sec. 309. Extension of temporary Medicare payment increase for
				home health services furnished in a rural area.
					Title IV—Other Provisions
					Sec. 401. Health information technology grants for rural health
				care providers.
					Sec. 402. Rural health quality advisory commission and
				demonstration projects.
					Sec. 403. Rural health care services.
					Sec. 404. Community health center collaborative access
				expansion.
					Sec. 405. Facilitating the provision of telehealth services
				across State lines.
					Sec. 406. Expanded application of the 340B program to drugs
				provided in rural hospitals.
				
			IMedicare Hospital
			 Services
			101.Fairness in the
			 Medicare disproportionate share hospital (DSH) adjustment for rural
			 hospitalsSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(F)(xiv)(II)) is amended—
				(1)by striking
			 or, in the case and all that follows through subparagraph
			 (G)(iv); and
				(2)by inserting at the end the following new
			 sentence: The preceding sentence shall not apply to any hospital with
			 respect to discharges occurring on or after October 1, 2007..
				102.Treatment of
			 Medicare hospital reclassifications
				(a)Extending
			 certain Medicare hospital wage index reclassifications through fiscal year
			 2010
					(1)In
			 generalSection 106(a) of the Medicare Improvements and Extension
			 Act of 2006 (division B of public Law 109–432) is amended by striking
			 September 30, 2007 and inserting September 30,
			 2010.
					(2)Special
			 exception reclassificationsThe Secretary of Health and Human Services
			 shall extend for discharges occurring through September 30, 2013, the special
			 exception reclassification of a sole community hospital located in a State with
			 less than 10 people per square mile, made under the authority of section
			 1886(d)(5)(I)(i) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(I)(i)) and
			 contained in the final rule promulgated by the Secretary in the Federal
			 Register on August 11, 2004 (69 Fed. Reg. 49107).
					(b)Disregarding
			 section 508 hospital reclassifications for purposes of group
			 reclassificationsSection 508
			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003
			 (Public Law 108–173, 42 U.S.C. 1395ww note) is amended by adding at the end the
			 following new subsection:
					
						(g)Disregarding
				hospital reclassifications for purposes of group
				reclassificationsFor purposes of the reclassification of a group
				of hospitals in a geographic area under section 1886(d), a hospital
				reclassified under this section (including any such reclassification which is
				extended under section 106(a) of the Medicare Improvements and Extension Act of
				2006) shall not be taken into account and shall not prevent the other hospitals
				in such area from establishing such a group for such
				purpose.
						.
				103.Critical access
			 hospital improvements
				(a)Clarification of
			 payment for clinical laboratory tests furnished by critical access
			 hospitals
					(1)In
			 generalSection 1834(g)(4) of the Social Security Act (42 U.S.C. 1395m(g)(4)) is
			 amended—
						(A)in the heading, by
			 striking no beneficiary
			 cost-sharing and inserting treatment of; and
						(B)by adding at the
			 end the following new sentence: “For purposes of the preceding sentence and
			 section 1861(mm)(3), clinical diagnostic laboratory services furnished by a
			 critical access hospital shall be treated as being furnished as part of
			 outpatient critical access services without regard to whether—
							
								(A)the individual
				with respect to whom such services are furnished is physically present in the
				critical access hospital at the time the specimen is collected;
								(B)such individual is
				registered as an outpatient on the records of, and receives such services
				directly from, the critical access hospital; or
								(C)payment is (or,
				but for this subsection, would be) available for such services under the fee
				schedule established under section
				1833(h).
								.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after October 1, 2003.
					(b)Elimination of
			 isolation Test for cost-based ambulance reimbursement
					(1)In
			 generalSection 1834(l)(8) of the Social Security Act (42 U.S.C. 1395m(l)(8)) is
			 amended—
						(A)in subparagraph
			 (B)—
							(i)by
			 striking owned and; and
							(ii)by
			 inserting (including when such services are provided by the entity under
			 an arrangement with the hospital) after hospital;
			 and
							(B)by striking the
			 comma at the end of subparagraph (B) and all that follows and inserting a
			 period.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 services furnished on or after January 1, 2008.
					(c)Provision of a
			 more flexible alternative to the CAH designation 25 inpatient bed limit
			 requirement
					(1)In
			 generalSection 1820(c)(2) of the Social Security Act (42 U.S.C.
			 1395i–4(c)(2)) is amended—
						(A)in subparagraph
			 (B)(iii), by striking provides not more than and inserting
			 subject to subparagraph (F), provides not more than; and
						(B)by adding at the
			 end the following new subparagraph:
							
								(F)Alternative to
				25 inpatient bed limit requirement
									(i)In
				generalA State may elect to
				treat a facility, with respect to the designation of the facility for a cost
				reporting period, as satisfying the requirement of subparagraph (B)(iii)
				relating to a maximum number of acute care inpatient beds if the facility
				elects, in accordance with a method specified by the Secretary and before the
				beginning of the cost reporting period, to meet the requirement under clause
				(ii).
									(ii)Alternate
				requirementThe requirement under this clause, with respect to a
				facility and a cost reporting period, is that the total number of inpatient bed
				days described in subparagraph (B)(iii) during such period will not exceed
				7,300. For purposes of this subparagraph, an individual who is an inpatient in
				a bed in the facility for a single day shall be counted as one inpatient bed
				day.
									(iii)Withdrawal of
				electionThe option described in clause (i) shall not apply to a
				facility for a cost reporting period if the facility (for any two consecutive
				cost reporting periods during the previous 5 cost reporting periods) was
				treated under such option and had a total number of inpatient bed days for each
				of such two cost reporting periods that exceeded the number specified in such
				clause.
									.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to cost
			 reporting periods beginning on or after the date of the enactment of this
			 Act.
					104.Rebasing for sole
			 community hospitals
				(a)Rebasing
			 permittedSection 1886(b)(3)
			 of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended by adding at the
			 end the following new subparagraph:
					
						(K)(i)For cost reporting periods beginning on or
				after October 1, 2007, in the case of a sole community hospital there shall be
				substituted for the amount otherwise determined under subsection (d)(5)(D)(i)
				of this section, if such substitution results in a greater amount of payment
				under this section for the hospital—
								(I)with respect to discharges occurring in
				fiscal year 2008, 75 percent of the subsection (d)(5)(D)(i) amount (as
				described in subparagraph (I)(i)(I)) and 25 percent of the subparagraph (K)
				rebased target amount (as defined in clause (ii));
								(II)with respect to discharges occurring in
				fiscal year 2009, 50 percent of the subsection (d)(5)(D)(i) amount and 50
				percent of the subparagraph (K) rebased target amount;
								(III)with respect to discharges occurring
				in fiscal year 2010, 25 percent of the subsection (d)(5)(D)(i) amount and 75
				percent of the subparagraph (K) rebased target amount; and
								(IV)with respect to discharges occurring after
				fiscal year 2010, 100 percent of the subparagraph (K) rebased target
				amount.
								(ii)For purposes of this subparagraph, the
				subparagraph (K) rebased target amount has the meaning given the
				term target amount in subparagraph (C), except that—
								(I)there shall be substituted for the base
				cost reporting period the 12-month cost reporting period beginning during
				fiscal year 2002;
								(II)any reference in subparagraph (C)(i) to the
				first cost reporting period described in such subparagraph is
				deemed a reference to the first cost reporting period beginning on or after
				October 1, 2007; and
								(III)the applicable percentage increase shall
				only be applied under subparagraph (C)(iv) for discharges occurring in fiscal
				years beginning with fiscal year
				2009.
								.
				(b)Conforming
			 amendmentsSection 1886(b)(3) of such Act (42 U.S.C.
			 1395ww(b)(3)) is amended—
					(1)in subparagraph
			 (C), by inserting and subparagraph (K) after subject to
			 subparagraph (I) in the matter preceding clause (i); and
					(2)in
			 subparagraph (I)(i)—
						(A)by striking
			 For in the matter preceding subclause (I) and inserting
			 Subject to subparagraph (K), for; and
						(B)in subclause (I),
			 by inserting and subparagraph (K) after referred to in
			 this clause.
						105.Establishment of
			 rural community hospital (RCH) program
				(a)In
			 generalSection 1861 of the Social Security Act (42 U.S.C.
			 1395x), as amended by section 201, is amended by adding at the end of the
			 following new subsection:
					
						(ddd)Rural community Hospital; Rural Community Hospital
		  Services(1)The term rural
				community hospital means a hospital (as defined in subsection (e))
				that—
								(A)is located in a rural area (as defined
				in section 1886(d)(2)(D)) or treated as being so located pursuant to section
				1886(d)(8)(E);
								(B)subject to paragraph (2), has less
				than 51 acute care inpatient beds, as reported in its most recent cost
				report;
								(C)makes available 24-hour emergency care
				services;
								(D)subject to paragraph (3), has a
				provider agreement in effect with the Secretary and is open to the public as of
				January 1, 2008; and
								(E)applies to the Secretary for such
				designation.
								(2)For purposes of paragraph (1)(B),
				beds in a psychiatric or rehabilitation unit of the hospital which is a
				distinct part of the hospital shall not be counted.
							(3)Subparagraph (1)(D) shall not be
				construed to prohibit any of the following from qualifying as a rural community
				hospital:
								(A)A replacement facility (as defined by
				the Secretary in regulations in effect on January 1, 2008) with the same
				service area (as defined by the Secretary in regulations in effect on such
				date).
								(B)A facility obtaining a new provider
				number pursuant to a change of ownership.
								(C)A facility which has a binding written
				agreement with an outside, unrelated party for the construction,
				reconstruction, lease, rental, or financing of a building as of January 1,
				2008.
								(4)Nothing in this subsection shall be
				construed as prohibiting a critical access hospital from qualifying as a rural
				community hospital if the critical access hospital meets the conditions
				otherwise applicable to hospitals under subsection (e) and section 1866.
							(5)Nothing in this subsection shall be
				construed as prohibiting a rural community hospital participating in the
				demonstration program under Section 410A of the Medicare Prescription Drug,
				Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat. 2313)
				from qualifying as a rural community hospital if the rural community hospital
				meets the conditions otherwise applicable to hospitals under subsection (e) and
				section
				1866.
							.
				(b)Payment
					(1)Inpatient
			 hospital servicesSection 1814 of the Social Security Act (42
			 U.S.C. 1395f) is amended by adding at the end the following new
			 subsection:
						
							(m)Payment for Inpatient Services Furnished in Rural Community
		  HospitalsThe amount of
				payment under this part for inpatient hospital services furnished in a rural
				community hospital, other than such services furnished in a psychiatric or
				rehabilitation unit of the hospital which is a distinct part, is, at the
				election of the hospital in the application referred to in section
				1861(ddd)(1)(E)—
								(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge, or
								(2)the amount of
				payment provided for under the prospective payment system for inpatient
				hospital services under section
				1886(d).
								.
					(2)Outpatient
			 servicesSection 1834 of such Act (42 U.S.C. 1395m) is amended by
			 adding at the end the following new subsection:
						
							(n)Payment for
				outpatient services furnished in rural community hospitalsThe
				amount of payment under this part for outpatient services furnished in a rural
				community hospital is, at the election of the hospital in the application
				referred to in section 1861(ddd)(1)(E)—
								(1)101 percent of the
				reasonable costs of providing such services, without regard to the amount of
				the customary or other charge and any limitation under section 1861(v)(1)(U),
				or
								(2)the amount of
				payment provided for under the prospective payment system for covered OPD
				services under section
				1833(t).
								.
					(3)Exemption from
			 30-percent reduction in reimbursement for bad debtSection
			 1861(v)(1)(T) of such Act (42 U.S.C. 1395x(v)(1)(T)) is amended by inserting
			 (other than for a rural community hospital) after In
			 determining such reasonable costs for hospitals.
					(c)Beneficiary
			 cost-sharing for outpatient servicesSection 1834(n) of such Act
			 (as added by subsection (b)(2)) is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(2)by inserting
			 (1) after (n); and
					(3)by adding at the
			 end the following:
						
							(2)The amounts of beneficiary
				cost-sharing for outpatient services furnished in a rural community hospital
				under this part shall be as follows:
								(A)For items and services that would have
				been paid under section 1833(t) if provided by a hospital, the amount of
				cost-sharing determined under paragraph (8) of such section.
								(B)For items and services that would have
				been paid under section 1833(h) if furnished by a provider or supplier, no
				cost-sharing shall apply.
								(C)For all other items and services, the
				amount of cost-sharing that would apply to the item or service under the
				methodology that would be used to determine payment for such item or service if
				provided by a physician, provider, or supplier, as the case may
				be.
								.
					(d)Conforming
			 amendments
					(1)Part a
			 paymentSection 1814(b) of such Act (42 U.S.C. 1395f(b)) is
			 amended in the matter preceding paragraph (1) by inserting other than
			 inpatient hospital services furnished by a rural community hospital,
			 after critical access hospital services,.
					(2)Part B
			 paymentSection 1833(a) of such Act (42 U.S.C. 1395l(a)) is
			 amended—
						(A)in paragraph (2),
			 in the matter before subparagraph (A), by striking and (I) and
			 inserting (I), and (K);
						(B)by striking
			 and at the end of paragraph (8);
						(C)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(10)in the case of
				outpatient services furnished by a rural community hospital, the amounts
				described in section
				1834(n).
								.
						(3)Technical
			 amendments
						(A)Consultation
			 with state agenciesSection 1863 of such Act (42 U.S.C. 1395z) is
			 amended by striking and (dd)(2) and inserting (dd)(2),
			 (mm)(1), and (ddd)(1).
						(B)Provider
			 agreementsSection 1866(a)(2)(A) of such Act (42 U.S.C.
			 1395cc(a)(2)(A)) is amended by inserting section 1834(n)(2),
			 after section 1833(b),.
						(e)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after October 1, 2007.
				106.Hold harmless
			 through 2012 for small rural hospitals and sole community hospitals under the
			 prospective payment system for hospital outpatient department services under
			 the Medicare programSection
			 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)) is
			 amended—
				(1)in
			 subclause (II)—
					(A)by striking
			 January 1, 2009 and inserting January 1,
			 2008;
					(B)by striking
			 2006, 2007, or 2008 and inserting 2006 or 2007;
			 and
					(C)by striking
			 95 percent, 90 percent, and 85 percent and inserting 95
			 percent and 90 percent; and
					(2)by adding at the
			 end the following new subclause:
					
						(III)In the case of a hospital located in a
				rural area and that has not more than 100 beds or a sole community hospital (as
				defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				after December 31, 2007, and before January 1, 2013, for which the PPS amount
				is less than the pre-BBA amount, the amount of payment under this subsection
				shall be increased by the amount of such
				difference.
						.
				IIMedicare
			 Practitioner Services
			201.Coverage of
			 marriage and family therapist services and mental health counselor services
			 under part B of the Medicare program
				(a)Coverage of
			 Services
					(1)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
						(A)in subparagraph
			 (Z), by striking and at the end;
						(B)in subparagraph
			 (AA), by inserting and at the end; and
						(C)by adding at the
			 end the following new subparagraph:
							
								(BB)marriage and family therapist
				services (as defined in subsection (ccc)(1)) and mental health counselor
				services (as defined in subsection
				(ccc)(3));
								.
						(2)DefinitionsSection
			 1861 of such Act (42 U.S.C. 1395x) is amended by adding at the end the
			 following new subsection:
						(ccc)Marriage and Family
		  Therapist Services; Marriage and Family Therapist; Mental Health Counselor
		  Services; Mental Health Counselor(1)The term marriage
				and family therapist services means services performed by a marriage and
				family therapist (as defined in paragraph (2)) for the diagnosis and treatment
				of mental illnesses, which the marriage and family therapist is legally
				authorized to perform under State law (or the State regulatory mechanism
				provided by State law) of the State in which such services are performed, as
				would otherwise be covered if furnished by a physician or as an incident to a
				physician’s professional service, but only if no facility or other provider
				charges or is paid any amounts with respect to the furnishing of such
				services.
								(2)The term marriage and family
				therapist means an individual who—
									(A)possesses a master’s or doctoral
				degree which qualifies for licensure or certification as a marriage and family
				therapist pursuant to State law;
									(B)after obtaining such degree has
				performed at least 2 years of clinical supervised experience in marriage and
				family therapy; and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				marriage and family therapists, is licensed or certified as a marriage and
				family therapist in such State.
									(3)The term mental health
				counselor services means services performed by a mental health counselor
				(as defined in paragraph (4)) for the diagnosis and treatment of mental
				illnesses which the mental health counselor is legally authorized to perform
				under State law (or the State regulatory mechanism provided by the State law)
				of the State in which such services are performed, as would otherwise be
				covered if furnished by a physician or as incident to a physician’s
				professional service, but only if no facility or other provider charges or is
				paid any amounts with respect to the furnishing of such services.
								(4)The term mental health
				counselor means an individual who—
									(A)possesses a master’s or doctor’s
				degree in mental health counseling or a related field;
									(B)after obtaining such a degree has
				performed at least 2 years of supervised mental health counselor practice;
				and
									(C)in the case of an individual
				performing services in a State that provides for licensure or certification of
				mental health counselors or professional counselors, is licensed or certified
				as a mental health counselor or professional counselor in such
				State.
									.
					(3)Provision for
			 payment under part BSection 1832(a)(2)(B) of such Act (42 U.S.C.
			 1395k(a)(2)(B)) is amended by adding at the end the following new
			 clause:
						
							(v)marriage and
				family therapist services and mental health counselor
				services;
							.
					(4)Amount of
			 paymentSection 1833(a)(1) of such Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
						(A)by striking
			 and (V) and inserting (V); and
						(B)by inserting
			 before the semicolon at the end the following: , and (W) with respect to
			 marriage and family therapist services and mental health counselor services
			 under section 1861(s)(2)(BB), the amounts paid shall be 80 percent of the
			 lesser of the actual charge for the services or 75 percent of the amount
			 determined for payment of a psychologist under subparagraph (L).
						(5)Exclusion of
			 marriage and family therapist services and mental health counselor services
			 from skilled nursing facility prospective payment systemSection
			 1888(e)(2)(A)(ii) of such Act (42 U.S.C. 1395yy(e)(2)(A)(ii)) is amended by
			 inserting marriage and family therapist services (as defined in section
			 1861(ccc)(1)), mental health counselor services (as defined in section
			 1861(ccc)(3)), after qualified psychologist
			 services,.
					(6)Inclusion of
			 marriage and family therapists and mental health counselors as practitioners
			 for assignment of claimsSection 1842(b)(18)(C) of such Act (42
			 U.S.C. 1395u(b)(18)(C)) is amended by adding at the end the following new
			 clauses:
						
							(vii)A marriage and family therapist (as
				defined in section 1861(ccc)(2)).
							(viii)A mental health counselor (as
				defined in section
				1861(ccc)(4)).
							.
					(b)Coverage of
			 Certain Mental Health Services Provided in Certain Settings
					(1)Rural health
			 clinics and federally qualified health centersSection
			 1861(aa)(1)(B) of the Social Security
			 Act (42 U.S.C. 1395x(aa)(1)(B)) is amended by striking or by
			 a clinical social worker (as defined in subsection (hh)(1)), and
			 inserting , by a clinical social worker (as defined in subsection
			 (hh)(1)), by a marriage and family therapist (as defined in subsection
			 (ccc)(2)), or by a mental health counselor (as defined in subsection
			 (ccc)(4)),.
					(2)Hospice
			 programsSection 1861(dd)(2)(B)(i)(III) of such Act (42 U.S.C.
			 1395x(dd)(2)(B)(i)(III)) is amended by inserting or one marriage and
			 family therapist (as defined in subsection (ccc)(2)) after
			 social worker.
					(c)Authorization of
			 Marriage and Family Therapists To Develop Discharge Plans for Post-Hospital
			 ServicesSection 1861(ee)(2)(G) of the
			 Social Security Act (42 U.S.C.
			 1395x(ee)(2)(G)) is amended by inserting marriage and family therapist
			 (as defined in subsection (ccc)(2)), after social
			 worker,.
				(d)Effective
			 DateThe amendments made by this section shall apply with respect
			 to services furnished on or after January 1, 2008.
				202.Permanent treatment
			 of certain physician pathology services under MedicareSection 1848(i) of the Social Security Act
			 (42 U.S.C. 1395w–4(i)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Treatment of
				certain physician pathology services
						(A)In
				generalWith respect to services furnished on or after January 1,
				2008, if an independent laboratory furnishes the technical component of a
				physician pathology service to a fee-for-service Medicare beneficiary who is an
				inpatient or outpatient of a covered hospital, the Secretary shall treat such
				component as a service for which payment shall be made to the laboratory under
				this section and not as an inpatient hospital service for which payment is made
				to the hospital under section 1886(d) or as a hospital outpatient service for
				which payment is made to the hospital under section 1833(t).
						(B)DefinitionsIn
				this paragraph:
							(i)Covered
				hospital
								(I)In
				generalThe term covered hospital means, with
				respect to an inpatient or outpatient, a hospital that had an arrangement with
				an independent laboratory that was in effect as of July 22, 1999, under which a
				laboratory furnished the technical component of physician pathology services to
				fee-for-service Medicare beneficiaries who were hospital inpatients or
				outpatients, respectively, and submitted claims for payment for such component
				to a carrier with a contract under section 1842 and not to the hospital.
								(II)Change in
				ownership does not affect determinationA change in ownership
				with respect to a hospital on or after the date referred to in subclause (I)
				shall not affect the determination of whether such hospital is a covered
				hospital for purposes of such subclause.
								(ii)Fee-for-service
				Medicare beneficiaryThe term fee-for-service Medicare
				beneficiary means an individual who is entitled to (or enrolled for)
				benefits under part A, or enrolled under this part, or both, but who is not
				enrolled in any of the following:
								(I)A Medicare
				Advantage plan under part C.
								(II)A plan offered by
				an eligible organization under section 1876.
								(III)A program of
				all-inclusive care for the elderly (PACE) under section 1894.
								(IV)A social health
				maintenance organization (SHMO) demonstration project established under section
				4018(b) of the Omnibus Budget Reconciliation Act of 1987 (Public Law
				100–203).
								(C)ReferenceFor
				the provision related to the treatment of certain services furnished prior to
				January 1, 2008, see section 542 of the Medicare, Medicaid, and SCHIP Benefits
				Improvement and Protection Act of 2000, as amended by section 732 of the
				Medicare Prescription Drug, Improvement, and Modernization Act of 2003 and
				section 104 of the Medicare Improvements and Extension Act of 2006 (division B
				of Public Law
				109–432).
						.
			203.Extension of
			 Medicare incentive payment program for physician scarcity areasSection 1833(u)(1) of the Social Security
			 Act (42 U.S.C. 1395l(u)(1)) is amended by striking 2008 and
			 inserting 2013.
			204.Extension of
			 Medicare increase payments for ground ambulance services in rural
			 areasSection 1834(l)(13) of
			 the Social Security Act (42 U.S.C. 1395m(l)(13)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in the matter
			 before clause (i), by striking furnished on or after July 1, 2004, and
			 before January 1, 2007,;
					(B)in clause (i), by
			 inserting for services furnished on or after July 1, 2004, and before
			 January 1, 2012, after in such paragraph,; and
					(C)in clause (ii), by
			 inserting for services furnished on or after July 1, 2004, and before
			 January 1, 2007, after in clause (i),; and
					(2)in
			 subparagraph (B)—
					(A)in the heading, by
			 striking after
			 2006 and inserting for subsequent
			 periods;
					(B)by inserting
			 clauses (i) and (ii) of before subparagraph (A);
			 and
					(C)by striking
			 in such subparagraph and inserting in the respective
			 clause.
					205.Extension of
			 floor on Medicare work geographic adjustmentSection 1848(e)(1)(E) of the Social Security
			 Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking 2008 and
			 inserting 2012.
			IIIOther Medicare
			 Provisions
			301.Ensuring
			 proportional representation of interests of rural areas on MedPAC
				(a)In
			 generalSection 1805(c)(2) of the Social Security Act (42 U.S.C.
			 1395b–6(c)(2)) is amended—
					(1)in subparagraph
			 (A), by inserting consistent with subparagraph (E) after
			 rural representatives; and
					(2)by adding at the
			 end the following new subparagraph:
						
							(E)Proportional
				representation of interests of rural areasIn order to provide a balance between urban
				and rural representatives under subparagraph (A), the proportion of members who
				represent the interests of health care providers and Medicare beneficiaries
				located in rural areas shall be no less than the proportion, of the total
				number of Medicare beneficiaries, who reside in rural
				areas.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to appointments made to the Medicare Payment Advisory Commission after
			 the date of the enactment of this Act.
				302.Rural health
			 clinic improvementsSection
			 1833(f) of the Social Security Act (42
			 U.S.C. 1395l(f)) is amended—
				(1)in paragraph (1),
			 by striking , and at the end and inserting a semicolon;
				(2)in paragraph
			 (2)—
					(A)by inserting
			 (before 2008) after in a subsequent year;
			 and
					(B)by striking the
			 period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following new paragraphs:
					
						(3)in 2008, at $92
				per visit; and
						(4)in a subsequent
				year, at the limit established under this subsection for the previous year
				increased by the percentage increase in the MEI (as so defined) applicable to
				primary care services (as so defined) furnished as of the first day of that
				year.
						.
				303.Use of medical
			 conditions for coding ambulance servicesSection 1834(l)(7) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)(7)) is amended to read as follows:
				
					(7)Coding
				system
						(A)In
				generalThe Secretary shall, in accordance with section
				1173(c)(1)(B) and not later than January 1, 2008, establish a mandatory system
				or systems for the coding of claims for ambulance services for which payment is
				made under this subsection, including a code set specifying the medical
				condition of the individual who is transported and the level of service that is
				appropriate for the transportation of an individual with that medical
				condition.
						(B)Medical
				conditionsThe code set established under subparagraph (A) shall
				take into account the list of medical conditions developed in the course of the
				negotiated rulemaking process conducted under paragraph
				(1).
						.
			304.Improvement in
			 payments to retain emergency and other capacity for ambulances in rural
			 areas
				(a)In
			 GeneralSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is
			 amended by adding at the end the following new paragraph:
					
						(15)Additional
				payments for providers furnishing ambulance services in rural areas
							(A)In
				generalIn the case of ground ambulance services furnished on or
				after January 1, 2008, for which the transportation originates in a rural area
				(as determined under subparagraph (B)), the Secretary shall provide for a
				percent increase in the base rate of the fee schedule for a trip identified
				under this subsection.
							(B)Identification
				of rural areasThe Secretary, in consultation with the Office of
				Rural Health Policy, shall use the Rural-Urban Commuting Areas (RUCA) coding
				system, adopted by that Office, to designate rural areas for the purposes of
				this paragraph. A rural area is any area in RUCA levels 2 through 10 and any
				unclassified area.
							(C)Tiering of rural
				areasThe Secretary shall designate 4 tiers of rural areas, using
				a ZIP Code population-based methodology generated by the RUCA coding system, as
				follows:
								(i)Tier
				1A rural area that is a high metropolitan commuting area, in
				which 30 percent or more of the commuting flow is to an urban area, as
				designated by the Bureau of the Census (RUCA level 2).
								(ii)Tier
				2A rural area that is a low metropolitan commuting area, in
				which less than 30 percent of the commuting flow is to an urban area or to a
				large town, as designated by the Bureau of the Census (RUCA levels 3–6).
								(iii)Tier
				3A rural area that is a small town core, as designated by the
				Bureau of the Census, in which no significant portion of the commuting flow is
				to an area of population greater than 10,000 people (RUCA levels 7–9).
								(iv)Tier
				4A rural area in which there is no dominant commuting flow (RUCA
				level 10) and any unclassified area.
								The
				Secretary shall consult with the Office of Rural Health Policy not less often
				than every 2 years to update the designation of rural areas in accordance with
				any changes that are made to the RUCA system.(D)Payment
				adjustments for trips in rural areasThe Secretary shall adjust
				the payment rate under this section for ambulance trips that originate in each
				of the tiers established in subparagraph (C) according to the national average
				cost of full-cost providers for providing ambulance services in each such
				tier.
							.
				(b)Review of
			 Payments for Rural Ambulance Services and Report to Congress
					(1)ReviewNot
			 later than July 1, 2009, the Secretary of Health and Human Services shall
			 review the system for adjusting payments for rural ambulance services under
			 section 1834(l)(15) of the Social Security
			 Act, as added by subsection (a), to determine the adequacy and
			 appropriateness of such adjustments. In conducting such review, the Secretary
			 shall consult with providers and suppliers affected by such adjustments and
			 with representatives of the ambulance industry generally to determine—
						(A)whether such
			 adjustments adequately cover the additional costs incurred in serving areas of
			 low population density; and
						(B)whether the tiered
			 structure for making such adjustments appropriately reflects the difference in
			 costs of providing services in different types of rural areas.
						(2)ReportNot
			 later than January 1, 2011, the Secretary shall submit to Congress a report on
			 the review conducted under paragraph (1) together with any recommendations for
			 revision to the systems for adjusting payments for ambulance services in rural
			 areas that the Secretary of Health and Human Services determines
			 appropriate.
					(c)Conforming
			 Amendments(1)Section 1834(l) of the
			 Social Security Act (42 U.S.C.
			 1395m(l)), as amended by subsection (a), is amended by adding at the end the
			 following new paragraph:
						
							(16)Designation of
				rural areas for mileage payment purposesIn establishing any
				differential in the amount of payment for mileage between rural and urban areas
				in the fee schedule established under paragraph (1), the Secretary shall, in
				the case of ambulance services furnished on or after January 1, 2008, identify
				rural areas in the same manner as provided in paragraph
				(15)(B).
							.
					(2)Section 1834(l)(12)(A) of such Act
			 (42 U.S.C. 1395m(l)(12)(A)) is amended by striking January 1,
			 2010 and inserting January 1, 2008.
					(3)Section 1834(l)(13)(A)(i) of such Act
			 (42 U.S.C. 1395m(l)(13)(A)(i)) is amended—
						(A)by inserting (or in the case of
			 such services furnished in 2008, in a rural area identified by the Secretary
			 under paragraph (15)(B)) after such paragraph;
			 and
						(B)by striking paragraphs (11) and
			 (12) and inserting paragraphs (11), (12), and
			 (15).
						305.Medicare remote
			 monitoring pilot projects
				(a)Pilot
			 projects
					(1)In
			 generalNot later than 9
			 months after the date of enactment of this Act, the Secretary of Health and
			 Human Services (in this section referred to as the Secretary)
			 shall conduct pilot projects under title XVIII of the Social Security Act for
			 the purpose of providing incentives to home health agencies to utilize home
			 monitoring and communications technologies that—
						(A)enhance health
			 outcomes for Medicare beneficiaries; and
						(B)reduce
			 expenditures under such title.
						(2)Site
			 requirements
						(A)Urban and
			 RuralThe Secretary shall conduct the pilot projects under this
			 section in both urban and rural areas.
						(B)Site in a small
			 stateThe Secretary shall conduct at least 3 of the pilot
			 projects in a State with a population of less than 1,000,000.
						(3)Definition of
			 home health agencyIn this section, the term home health
			 agency has the meaning given that term in section 1861(o) of the Social
			 Security Act (42 U.S.C. 1395x(o)).
					(b)Medicare
			 beneficiaries within the scope of projectsThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section. Such criteria may provide for the inclusion in the projects of
			 Medicare beneficiaries who begin receiving home health services under title
			 XVIII of the Social Security Act after the date of the implementation of the
			 projects.
				(c)Incentives
					(1)Performance
			 targetsThe Secretary shall establish for each home health agency
			 participating in a pilot project under this section a performance target using
			 one of the following methodologies, as determined appropriate by the
			 Secretary:
						(A)Adjusted
			 historical performance targetThe Secretary shall establish for
			 the agency—
							(i)a
			 base expenditure amount equal to the average total payments made to the agency
			 under parts A and B of title XVIII of the Social Security Act for Medicare
			 beneficiaries determined to be within the scope of the pilot project in a base
			 period determined by the Secretary; and
							(ii)an
			 annual per capita expenditure target for such beneficiaries, reflecting the
			 base expenditure amount adjusted for risk and adjusted growth rates.
							(B)Comparative
			 performance targetThe Secretary shall establish for the agency a
			 comparative performance target equal to the average total payments under such
			 parts A and B during the pilot project for comparable individuals in the same
			 geographic area that are not determined to be within the scope of the pilot
			 project.
						(2)IncentiveSubject
			 to paragraph (3), the Secretary shall pay to each participating home care
			 agency an incentive payment for each year under the pilot project equal to a
			 portion of the Medicare savings realized for such year relative to the
			 performance target under paragraph (1).
					(3)Limitation on
			 expendituresThe Secretary shall limit incentive payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including incentive payments under this
			 subsection) do not exceed the amount that the Secretary estimates would have
			 been expended if the pilot projects under this section had not been
			 implemented.
					(d)Waiver
			 authorityThe Secretary may waive such provisions of titles XI
			 and XVIII of the Social Security Act as the Secretary determines to be
			 appropriate for the conduct of the pilot projects under this section.
				(e)Report to
			 CongressNot later than 5 years after the date that the first
			 pilot project under this section is implemented, the Secretary shall submit to
			 Congress a report on the pilot projects. Such report shall contain a detailed
			 description of issues related to the expansion of the projects under subsection
			 (f) and recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
				(f)ExpansionIf
			 the Secretary determines that any of the pilot projects under this section
			 enhance health outcomes for Medicare beneficiaries and reduce expenditures
			 under title XVIII of the Social Security Act, the Secretary may initiate
			 comparable projects in additional areas.
				(g)Incentive
			 payments have no effect on other Medicare payments to agenciesAn
			 incentive payment under this section—
					(1)shall be in
			 addition to the payments that a home health agency would otherwise receive
			 under title XVIII of the Social Security Act for the provision of home health
			 services; and
					(2)shall have no
			 effect on the amount of such payments.
					306.Minimum payment
			 rate by Medicare Advantage organizations for services furnished by a critical
			 access hospital and a rural health clinic
				(a)In
			 generalSection 1857(e) of the Social Security Act (42 U.S.C.
			 1395w–27(e)) is amended by adding at the end the following:
					
						(4)Minimum payment
				rate for services furnished by a critical access hospital and a rural health
				clinicA contract under this section between an MA organization
				and the Secretary for the offering of an MA plan shall require the organization
				to provide for a payment rate under the plan for inpatient and outpatient
				critical access hospital services and rural health clinic services furnished to
				enrollees of the plan and for extended care services furnished by a critical
				access hospital under an agreement entered into under section 1883 to such
				enrollees (whether or not the services are furnished pursuant to an agreement
				between such organization and a critical access hospital or a rural health
				clinic) that is not less than—
							(A)the applicable
				payment rate established under part A or part B (which includes the payment of
				an interim rate and a subsequent cost reconciliation) with respect to the
				critical access hospital for such inpatient, outpatient, and extended care
				services or the rural health clinic for such rural health clinic services;
				or
							(B)if the critical
				access hospital or the rural health clinic determines appropriate, 103 percent
				of the applicable interim payment rate established under part A or part B with
				respect to the critical access hospital for such inpatient, outpatient, and
				extended care services or the rural health clinic for such rural health clinic
				services.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to Medicare Advantage contract years beginning on or
			 after January 1, 2008.
				307.Prompt payment by
			 Medicare prescription drug plans and MA–PD plans under part D
				(a)Application to
			 prescription drug plansSection 1860D–12(b) of the Social
			 Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the
			 following new paragraph:
					
						(4)Prompt payment
				of clean claims
							(A)Prompt
				paymentEach contract entered into with a PDP sponsor under this
				subsection with respect to a prescription drug plan offered by such sponsor
				shall provide that payment shall be issued, mailed, or otherwise transmitted
				with respect to all clean claims submitted under this part within the
				applicable number of calendar days after the date on which the claim is
				received.
							(B)DefinitionsIn
				this paragraph:
								(i)Clean
				claimThe term clean claim means a claim, with
				respect to a covered part D drug, that has no apparent defect or impropriety
				(including any lack of any required substantiating documentation) or particular
				circumstance requiring special treatment that prevents timely payment from
				being made on the claim under this part.
								(ii)Applicable
				number of calendar daysThe term applicable number of
				calendar days means—
									(I)with respect to
				claims submitted electronically, 14 calendar days; and
									(II)with respect to
				claims submitted otherwise, 30 calendar days.
									(C)Interest
				paymentIf payment is not issued, mailed, or otherwise
				transmitted within the applicable number of calendar days (as defined in
				subparagraph (B)) after a clean claim is received, interest shall be paid at a
				rate used for purposes of section 3902(a) of title 31, United States Code
				(relating to interest penalties for failure to make prompt payments), for the
				period beginning on the day after the required payment date and ending on the
				date on which payment is made.
							(D)Procedures
				involving claims
								(i)Claims deemed to
				be clean claims
									(I)In
				generalA claim for a covered part D drug shall be deemed to be a
				clean claim for purposes of this paragraph if the PDP sponsor involved does not
				provide a notification of deficiency to the claimant by the 10th day that
				begins after the date on which the claim is submitted.
									(II)Notification of
				deficiencyFor purposes of subclause (II), the term
				notification of deficiency means a notification that specifies all
				defects or improprieties in the claim involved and that lists all additional
				information or documents necessary for the proper processing and payment of the
				claim.
									(ii)Payment of
				clean portions of claimsA PDP sponsor shall, as appropriate, pay
				any portion of a claim for a covered part D drug that would be a clean claim
				but for a defect or impropriety in a separate portion of the claim in
				accordance with subparagraph (A).
								(iii)Obligation to
				payA claim for a covered part D drug submitted to a PDP sponsor
				that is not paid or contested by the provider within the applicable number of
				calendar days (as defined in subparagraph (B)) shall be deemed to be a clean
				claim and shall be paid by the PDP sponsor in accordance with subparagraph
				(A).
								(iv)Date of payment
				of claimPayment of a clean claim under subparagraph (A) is
				considered to have been made on the date on which full payment is received by
				the provider.
								(E)Electronic
				transfer of fundsA PDP sponsor shall pay all clean claims
				submitted electronically by an electronic funds transfer
				mechanism.
							.
				(b)Application to
			 MA–PD plansSection 1857(f) of such Act (42 U.S.C. 1395w–27) is
			 amended by adding at the end the following new paragraph:
					
						(3)Incorporation of
				certain prescription drug plan contract requirementsThe
				provisions of section 1860D–12(b)(4) shall apply to contracts with a Medicare
				Advantage organization in the same manner as they apply to contracts with a PDP
				sponsor offering a prescription drug plan under part
				D.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into or renewed on or after the date of the enactment of this
			 Act.
				308.Extension of
			 Medicare reasonable costs payments for certain clinical diagnostic laboratory
			 tests furnished to hospital patients in certain rural areasSection 416(b) of the Medicare Prescription
			 Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173; 117 Stat.
			 2282; 42 U.S.C. 1395l–4(b)) is amended by striking 2-year and
			 inserting 8-year.
			309.Extension of
			 temporary Medicare payment increase for home health services furnished in a
			 rural area
				(a)In
			 generalSection 421 of the
			 Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public
			 Law 108–173; 117 Stat. 2283; 42 U.S.C. 1395fff note), as amended by section
			 5201(b) of the Deficit Reduction Act of 2005, is amended—
					(1)in the heading, by striking
			 One-year and inserting
			 Temporary; and
					(2)in subsection (a) by striking before
			 April 1, 2005, and episodes and visits beginning on or after January 1, 2006,
			 and before January 1, 2007 and inserting before December 31,
			 2012.
					(b)Application to
			 certain home health services furnished prior to date of
			 enactmentFor episodes and visits for home health services
			 furnished on or after January 1, 2007, and before the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall provide for a lump
			 sum payment, not later than 60 days after such enactment, of amounts due under
			 the amendment made by subsection (a)(2).
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 episodes and visits on or after April 1, 2005.
				IVOther
			 Provisions
			401.Health information
			 technology grants for rural health care providersTitle II of the Public Health Service Act is
			 amended by adding at the end the following new part:
				
					DHealth Information
				Technology Grants
						271.Grants to
				facilitate the widespread adoption of interoperable health information
				technology in rural areas
							(a)Competitive
				grants to eligible entities in rural areas
								(1)In
				generalThe Secretary may award competitive grants to eligible
				entities in rural areas to facilitate the purchase and enhance the utilization
				of qualified health information technology systems to improve the quality and
				efficiency of health care.
								(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
									(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
									(B)submit to the
				Secretary a strategic plan for the implementation of data sharing and
				interoperability measures;
									(C)be a rural health
				care provider;
									(D)adopt any applicable core interoperability
				guidelines (endorsed under other provisions of law);
									(E)agree to notify
				patients if their individually identifiable health information is wrongfully
				disclosed;
									(F)demonstrate
				significant financial need; and
									(G)provide matching
				funds in accordance with paragraph (4).
									(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to facilitate the purchase and enhance the utilization of qualified
				health information technology systems and training personnel in the use of such
				technology.
								(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
								(5)Limit on grant
				amountIn no case shall the
				payment amount under this subsection with respect to the purchase or enhanced
				utilization of qualified health information technology for a rural health care
				provider, in addition to the amount of any loan made to the provider from a
				grant to a State under subsection (b) for such purpose, exceed 100 percent of
				the provider’s costs for such purchase or enhanced utilization (taking into
				account costs for training, implementation, and maintenance).
								(6)Preference in
				awarding grantsIn awarding grants to eligible entities under
				this subsection, the Secretary shall give preference to each of the following
				types of applicants:
									(A)An entity that is
				located in a frontier or other rural underserved area as determined by the
				Secretary.
									(B)An entity that
				will link, to the extent practicable, the qualified health information system
				to a local or regional health information plan or plans.
									(C)A rural health care provider that is a
				nonprofit hospital or a Federally qualified health center.
									(D)A rural health care provider that is an
				individual practice or group practice.
									(b)Authorization of
				appropriations
								(1)In
				generalFor the purpose of
				carrying out this section, there is authorized to be appropriated $20,000,000
				for fiscal year 2008, $30,000,000 for fiscal year 2009, and such sums as may be
				necessary, but not to exceed $30,000,000 for each of fiscal years 2010 through
				2012.
								(2)AvailabilityAmounts appropriated under paragraph (1)
				shall remain available through fiscal year 2011.
								(c)DefinitionsIn
				this section:
								(1)Federally
				qualified health centerThe
				term Federally qualified health center has the meaning given that
				term in section 1861(aa)(4) of the Social Security Act (42 U.S.C.
				1395x(aa)(4)).
								(2)Group
				practiceThe term group practice has the meaning
				given that term in section 1877(h)(4) of the Social Security Act (42 U.S.C.
				1395nn(h)(4)).
								(3)Health care
				providerThe term
				health care provider means a hospital, skilled nursing facility,
				home health agency (as defined in subsection (o) of section 1861 of the Social
				Security Act, 42 U.S.C. 1395x), health care clinic, rural health clinic,
				Federally qualified health center, group practice, a pharmacist, a pharmacy, a
				laboratory, a physician (as defined in subsection (r) of such section), a
				practitioner (as defined in section 1842(b)(18)(CC) of such Act, 42 U.S.C.
				1395u(b)(18)(CC)), a health facility operated by or pursuant to a contract with
				the Indian Health Service, and any other category of facility or clinician
				determined appropriate by the Secretary.
								(4)Health
				information; individually identifiable health informationThe
				terms health information and individually identifiable
				health information have the meanings given those terms in paragraphs (4)
				and (6), respectively, of section 1171 of the Social Security Act (42 U.S.C.
				1320d).
								(5)LaboratoryThe
				term laboratory has the meaning given that term in section
				353.
								(6)PharmacistThe term pharmacist has the
				meaning given that term in section 804(a)(2) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 384(a)(2)).
								(7)Qualified health
				information technologyThe
				term qualified health information technology means a system or
				components of health information technology that meet any applicable core
				interoperability guidelines (endorsed under applicable provisions of law) when
				in use or that use interface software that allows for interoperability in
				accordance with such guidelines.
								(8)Rural
				areaThe term rural
				area has the meaning given such term for purposes of section
				1886(d)(2)(D) of the Social Security Act (42 U.S.C. 1395ww(d)(2)(D)).
								(9)Rural health
				care providerThe term rural health care provider
				means a health care provider that is located in a rural area.
								(10)StateThe
				term State means each of the several States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana
				Islands.
								.
			402.Rural health quality
			 advisory commission and demonstration projects
				(a)Rural Health
			 Quality Advisory Commission
					(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Rural
			 Health Quality Advisory Commission (in this section referred to as the
			 Commission).
					(2)Duties of
			 commission
						(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for rural health quality improvement. The
			 national plan shall—
							(i)identify objectives
			 for rural health quality improvement;
							(ii)identify
			 strategies to eliminate known gaps in rural health system capacity and improve
			 rural health quality; and
							(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve rural health quality.
							(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for rural health quality improvement, including with
			 respect to both personal and population health.
						(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
						(3)Membership
						(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
						(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant rural health care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
						(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
					(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Health Care Quality and
			 Research, or the Centers for Medicare & Medicaid Services to the Commission
			 to assist in carrying out this subsection.
					(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on rural health quality. Each such report shall include the
			 following:
						(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
						(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
						(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
						(b)Rural Health
			 Quality Demonstration Projects
					(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this section, the Secretary, in consultation with the Rural Health Quality
			 Advisory Commission, the Office of Rural Health Policy of the Health Resources
			 and Services Administration, the Agency for Healthcare Research and Quality,
			 and the Centers for Medicare & Medicaid Services, shall make grants to
			 eligible entities for 5 demonstration projects to implement and evaluate
			 methods for improving the quality of health care in rural communities. Each
			 such demonstration project shall include—
						(A)alternative
			 community models that—
							(i)will
			 achieve greater integration of personal and population health services;
			 and
							(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the six aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New
			 Health System for the 21st Century released on March 1, 2001);
							(B)innovative
			 approaches to the financing and delivery of health services to achieve rural
			 health quality goals; and
						(C)development of
			 quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
						(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
						(A)shall
			 include—
							(i)at
			 least one health care provider or health care delivery system located in a
			 rural area; and
							(ii)at
			 least one organization representing multiple community stakeholders; and
							(B)may include other
			 partners such as rural research centers.
						(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, rural health care providers, rural health care researchers, and
			 private and non-profit groups (including national associations) which are
			 undertaking similar efforts.
					(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
						(A)is authorized
			 under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
						(B)is necessary to
			 carry out a demonstration project under this subsection.
						(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
					(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
					(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
					(8)ReportNot
			 later than one year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
						(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
						(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
						(c)Appropriation
					(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to the Secretary to carry out this section $30,000,000
			 for the period of fiscal years 2008 through 2012.
					(2)Availability
						(A)In
			 generalFunds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2012.
						(B)ReportFor
			 purposes of carrying out subsection (b)(8), funds appropriated under paragraph
			 (1) shall remain available for expenditure through fiscal year 2013.
						(3)ReservationOf
			 the amount appropriated under paragraph (1), the Secretary shall
			 reserve—
						(A)$5,000,000 to
			 carry out subsection (a); and
						(B)$25,000,000 to
			 carry out subsection (b), of which—
							(i)2
			 percent shall be for the provision of technical assistance to grant recipients;
			 and
							(ii)5
			 percent shall be for independent evaluation under subsection (b)(7).
							403.Rural health care
			 servicesSection 330A of the
			 Public Health Service Act (42 U.S.C. 254c) is amended to read as
			 follows:
				
					330A.Rural health
				care services outreach, rural health network development, Delta rural
				disparities and health systems development, and small rural health care
				provider quality improvement grant programs
						(a)PurposeThe
				purpose of this section is to provide for grants—
							(1)under subsection
				(b), to promote rural health care services outreach;
							(2)under subsection (c), to provide for the
				planning and implementation of integrated health care networks in rural
				areas;
							(3)under subsection (d), to assist rural
				communities in the Delta Region to reduce health disparities and to promote and
				enhance health system development; and
							(4)under subsection (e), to provide for the
				planning and implementation of small rural health care provider quality
				improvement activities.
							(b)Rural health
				care services outreach grants
							(1)GrantsThe Director of the Office of Rural Health
				Policy of the Health Resources and Services Administration may award grants to
				eligible entities to promote rural health care services outreach by expanding
				the delivery of health care services to include new and enhanced services in
				rural areas. The Director may award the grants for periods of not more than 3
				years.
							(2)EligibilityTo
				be eligible to receive a grant under this subsection for a project, an
				entity—
								(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
								(B)shall represent a
				consortium composed of members—
									(i)that include 3 or
				more independently-owned health care entities; and
									(ii)that may be
				nonprofit or for-profit entities; and
									(C)shall not
				previously have received a grant under this subsection for the same or a
				similar project, unless the entity is proposing to expand the scope of the
				project or the area that will be served through the project.
								(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of rural populations in the local community or region to be
				served;
								(C)a plan for
				quantifying how health care needs will be met through identification of the
				target population and benchmarks of service delivery or health status, such
				as—
									(i)quantifiable
				measurements of health status improvement for projects focusing on health
				promotion; or
									(ii)benchmarks of
				increased access to primary care, including tracking factors such as the number
				and type of primary care visits, identification of a medical home, or other
				general measures of such access;
									(D)a description of
				how the local community or region to be served will be involved in the
				development and ongoing operations of the project;
								(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated;
								(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
								(H)other such
				information as the Director determines to be appropriate.
								(c)Rural health
				network development grants
							(1)Grants
								(A)In
				generalThe Director may award rural health network development
				grants to eligible entities to promote, through planning and implementation,
				the development of integrated health care networks that have combined the
				functions of the entities participating in the networks in order to—
									(i)achieve
				efficiencies and economies of scale;
									(ii)expand access to,
				coordinate, and improve the quality of the health care delivery system through
				development of organizational efficiencies;
									(iii)implement health
				information technology to achieve efficiencies, reduce medical errors, and
				improve quality;
									(iv)coordinate care
				and manage chronic illness; and
									(v)strengthen the
				rural health care system as a whole in such a manner as to show a quantifiable
				return on investment to the participants in the network.
									(B)Grant
				periodsThe Director may award such a rural health network
				development grant—
									(i)for a period of 3
				years for implementation activities; or
									(ii)for a period of 1 year for planning
				activities to assist in the initial development of an integrated health care
				network, if the proposed participants in the network do not have a history of
				collaborative efforts and a 3-year grant would be inappropriate.
									(2)EligibilityTo
				be eligible to receive a grant under this subsection, an entity—
								(A)shall be a rural public or rural nonprofit
				private entity, a facility that qualifies as a rural health clinic under title
				XVIII of the Social Security Act, a public or nonprofit entity existing
				exclusively to provide services to migrant and seasonal farm workers in rural
				areas, or a tribal government whose grant-funded activities will be conducted
				within federally recognized tribal areas;
								(B)shall represent a
				network composed of participants—
									(i)that include 3 or
				more independently-owned health care entities; and
									(ii)that may be
				nonprofit or for-profit entities; and
									(C)shall not
				previously have received a grant under this subsection (other than a 1-year
				grant for planning activities) for the same or a similar project.
								(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity, in
				consultation with the appropriate State office of rural health or another
				appropriate State entity, shall prepare and submit to the Director an
				application at such time, in such manner, and containing such information as
				the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description
				of—
									(i)the history of
				collaborative activities carried out by the participants in the network;
									(ii)the degree to
				which the participants are ready to integrate their functions; and
									(iii)how the local
				community or region to be served will benefit from and be involved in the
				activities carried out by the network;
									(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services across the continuum of care as a result of the
				integration activities carried out by the network, including a description
				of—
									(i)return on
				investment for the community and the network members; and
									(ii)other quantifiable
				performance measures that show the benefit of the network activities;
									(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated;
								(G)the administrative
				capacity to submit annual performance data electronically as specified by the
				Director; and
								(H)other such
				information as the Director determines to be appropriate.
								(d)Delta rural
				disparities and health systems development grants
							(1)GrantsThe
				Director may award grants to eligible entities to support reduction of health
				disparities, improve access to health care, and enhance rural health system
				development in the Delta Region.
							(2)EligibilityTo be eligible to receive a grant under
				this subsection, an entity shall be a rural public or rural nonprofit private
				entity, a facility that qualifies as a rural health clinic under title XVIII of
				the Social Security Act, a public or nonprofit entity existing exclusively to
				provide services to migrant and seasonal farm workers in rural areas, or a
				tribal government whose grant-funded activities will be conducted within
				federally recognized tribal areas.
							(3)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description of
				the manner in which the project funded under the grant will meet the health
				care needs of the Delta Region;
								(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
								(E)a description of
				how health disparities will be reduced or the health system will be
				improved;
								(F)a plan for
				sustaining the project after Federal support for the project has ended;
								(G)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided or how the health care system improves
				its performance;
								(H)a description of
				how the grantee will develop an advisory group made up of representatives of
				the communities to be served to provide guidance to the grantee to best meet
				community need; and
								(I)other such
				information as the Director determines to be appropriate.
								(e)Small rural
				health care provider quality improvement grants
							(1)GrantsThe
				Director may award grants to provide for the planning and implementation of
				small rural health care provider quality improvement activities. The Director
				may award the grants for periods of 1 to 3 years.
							(2)EligibilityTo
				be eligible for a grant under this subsection, an entity—
								(A)shall be—
									(i)a rural public or rural nonprofit private
				health care provider or provider of health care services, such as a rural
				health clinic; or
									(ii)another rural provider or network of small
				rural providers identified by the Director as a key source of local care;
				and
									(B)shall not
				previously have received a grant under this subsection for the same or a
				similar project.
								(3)PreferenceIn awarding grants under this subsection,
				the Director shall give preference to facilities that qualify as rural health
				clinics under title XVIII of the Social Security Act.
							(4)ApplicationsTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				prepare and submit to the Director an application at such time, in such manner,
				and containing such information as the Director may require, including—
								(A)a description of
				the project that the eligible entity will carry out using the funds provided
				under the grant;
								(B)an explanation of
				the reasons why Federal assistance is required to carry out the project;
								(C)a description of
				the manner in which the project funded under the grant will assure continuous
				quality improvement in the provision of services by the entity;
								(D)a description of
				how the local community or region to be served will experience increased access
				to quality health care services as a result of the activities carried out by
				the entity;
								(E)a plan for
				sustaining the project after Federal support for the project has ended;
								(F)a description of
				how the project will be evaluated including process and outcome measures
				related to the quality of care provided; and
								(G)other such
				information as the Director determines to be appropriate.
								(f)General
				requirements
							(1)Prohibited uses
				of fundsAn entity that receives a grant under this section may
				not use funds provided through the grant—
								(A)to build or
				acquire real property; or
								(B)for
				construction.
								(2)Coordination
				with other agenciesThe Director shall coordinate activities
				carried out under grant programs described in this section, to the extent
				practicable, with Federal and State agencies and nonprofit organizations that
				are operating similar grant programs, to maximize the effect of public dollars
				in funding meritorious proposals.
							(g)ReportNot
				later than September 30, 2010, the Secretary shall prepare and submit to the
				appropriate committees of Congress a report on the progress and accomplishments
				of the grant programs described in subsections (b), (c), (d), and (e).
						(h)DefinitionsIn
				this section:
							(1)The term Delta Region has the
				meaning given to the term region in section 382A of the
				Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa).
							(2)The term
				Director means the Director of the Office of Rural Health Policy
				of the Health Resources and Services Administration.
							(i)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $40,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			404.Community
			 health center collaborative access expansionSection 330 of the
			 Public Health Service Act (42 U.S.C.
			 254b) is amended by adding at the end the following:
				
					(s)Miscellaneous
				Provisions
						(1)Rule of
				construction with respect to rural health clinics
							(A)In
				generalNothing in this section shall be construed to prevent a
				community health center from contracting with a federally certified rural
				health clinic (as defined by section 1861(aa)(2) of the
				Social Security Act) for the delivery
				of primary health care services that are available at the rural health clinic
				to individuals who would otherwise be eligible for free or reduced cost care if
				that individual were able to obtain that care at the community health center.
				Such services may be limited in scope to those primary health care services
				available in that rural health clinic.
							(B)AssurancesIn
				order for a rural health clinic to receive funds under this section through a
				contract with a community health center under paragraph (1), such rural health
				clinic shall establish policies to ensure—
								(i)nondiscrimination
				based upon the ability of a patient to pay; and
								(ii)the establishment
				of a sliding fee scale for low-income
				patients.
								.
			405.Facilitating
			 the provision of telehealth services across State lines
				(a)In
			 generalFor purposes of expediting the provision of telehealth
			 services, for which payment is made under the Medicare program, across State
			 lines, the Secretary of Health and Human Services shall, in consultation with
			 representatives of States, physicians, health care practitioners, and patient
			 advocates, encourage and facilitate the adoption of provisions allowing for
			 multistate practitioner practice across State lines.
				(b)DefinitionsIn
			 subsection (a):
					(1)Telehealth
			 serviceThe term telehealth service has the meaning
			 given that term in subparagraph (F) of section 1834(m)(4) of the
			 Social Security Act (42 U.S.C.
			 1395m(m)(4)).
					(2)Physician,
			 practitionerThe terms physician and
			 practitioner have the meaning given those terms in subparagraphs
			 (D) and (E), respectively, of such section.
					(3)Medicare
			 programThe term Medicare program means the program
			 of health insurance administered by the Secretary of Health and Human Services
			 under title XVIII of the Social Security
			 Act (42 U.S.C. 1395 et seq.).
					406.Expanded
			 application of the 340B program to drugs provided in rural hospitals
				(a)Expanded
			 participation in 340B program to certain rural hospitalsSection 340B(a)(4) of the Public Health
			 Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at the end the
			 following new subparagraphs:
					
						(M)An entity that is a
				critical access hospital (as determined under section 1820(c)(2) of the Social
				Security Act (42 U.S.C. 1395i–4(c)(2)).
						(N)An entity that is
				a Medicare-dependent, small rural hospital (as defined in section
				1886(d)(5)(G)(iv) of the Social Security Act).
						(O)An entity that is a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii) of the Social Security Act).
						(P)An entity that is
				classified as a rural referral center under section 1886(d)(5)(C) of the Social
				Security
				Act.
						.
				(b)Extension of
			 discounts to inpatient drugs
					(1)In
			 generalSection 340B of the Public Health Service Act (42 U.S.C.
			 256b) is amended—
						(A)in subsection
			 (b)—
							(i)by
			 designating the matter beginning In this section as a paragraph
			 (1) with the heading In
			 general ; and
							(ii)by
			 adding at the end the following new paragraph:
								
									(2)Covered
				drugIn this section, the term covered drug—
										(A)means a covered
				outpatient drug (as defined in section 1927(k)(2) of the Social Security Act);
				and
										(B)includes, notwithstanding the section
				1927(k)(3)(A) of such Act, a drug used in connection with an inpatient or
				outpatient service provided by a hospital described in subparagraph (M), (N),
				(O), or (P) of subsection (a)(4) that is enrolled to participate in the drug
				discount program under this section.
										;
				and
							(B)in paragraphs (5),
			 (7), and (9), by striking outpatient each place it
			 appears.
						(2)Medicaid credits
			 on inpatient drugsSubsection (c) of section 340B of the Public
			 Health Service Act (42 U.S.C. 256b(c)) is amended to read as follows:
						
							(c)Medicaid Credits
				on Inpatient Drugs
								(1)In
				GeneralFor the cost
				reporting period covered by the most recently filed Medicare cost report under
				title XVIII of the Social Security Act, a hospital described in subparagraph
				(M), (N), (O), or (P) of subsection (a)(4) and enrolled to participate in the
				drug discount program under this section shall provide to each State under its
				plan under title XIX of such Act —
									(A)a credit on the
				estimated annual costs to such hospital of single source and innovator multiple
				source drugs provided to Medicaid recipients for inpatient use; and
									(B)a credit on the
				estimated annual costs to such hospital of noninnovator multiple source drugs
				provided to Medicaid recipients for inpatient use.
									(2)Calculation of
				Credits
									(A)Single Source and
				Innovator Multiple Source DrugsFor purposes of paragraph
				(1)(A)—
										(i)the credit under
				such paragraph shall be equal to the product of—
											(I)the estimated
				annual costs of single source and innovator multiple source drugs provided by
				the hospital to Medicaid recipients for inpatient use;
											(II)the average
				manufacturer price adjustment; and
											(III)the minimum
				rebate percentage described in section 1927(c)(1)(B) of the Social Security
				Act;
											(ii)the estimated
				annual costs of single source drugs and innovator multiple source drugs
				provided by the hospital to Medicaid recipients for inpatient use under clause
				(i)(I) shall be equal to the product of—
											(I)the hospital’s
				actual acquisition costs of all drugs purchased during the cost reporting
				period for inpatient use;
											(II)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report divided by total inpatient drug charges reported on the
				cost report; and
											(III)the percent of
				the hospital’s annual inpatient drug costs described in subclause (I) arising
				out of the purchase of single source and innovator multiple source
				drugs;
											(iii)the average
				manufacturer price adjustment referenced in clause (i)(II) shall be determined
				annually by the Secretary for single source and innovator multiple source drugs
				by dividing on an aggregate basis the average manufacturer price as defined in
				section 1927(k)(1)(D) of the Social Security Act, averaged across all covered
				drugs reported to the Secretary pursuant to section 1927(b)(3) of such Act by
				the average 340B ceiling price for covered drugs calculated pursuant to
				subsection (a)(1); and
										(iv)the terms
				single source drug and innovator multiple source drug
				have the meanings given such terms in section 1927(k)(7) of the Social Security
				Act.
										(B)Noninnovator
				Multiple Source DrugsFor purposes of subparagraph (1)(B)—
										(i)the credit under
				such paragraph shall be calculated by multiplying—
											(I)the estimated
				annual costs to the hospital of noninnovator multiple source drugs provided to
				Medicaid recipients for inpatient use,
											(II)the average
				manufacturer price adjustment, and
											(III)the applicable
				percentage as defined in section 1927(c)(3)(B) of the Social Security
				Act;
											(ii)the estimated
				annual costs to a hospital of noninnovator multiple source drugs provided to
				Medicaid recipients for inpatient use under clause (i)(I) shall be equal to the
				product of—
											(I)the hospital’s
				actual acquisition cost of all drugs purchased during the cost reporting period
				for inpatient use;
											(II)the Medicaid
				inpatient drug charges as reported on the hospital’s most recently filed
				Medicare cost report divided by total inpatient drug charges reported on the
				cost report;
											(III)the percent of
				the hospital’s annual inpatient drug costs described in subclause (I) arising
				out of the purchase of noninnovator multiple source drugs;
											(iii)the average
				manufacturer price adjustment referenced in clause (i)(II) shall be determined
				annually by the Secretary for noninnovator multiple source drugs by dividing on
				an aggregate basis the average manufacturer price as defined in Section
				1927(k)(1)(D) of the Social Security Act, averaged across all covered drugs
				reported to the Secretary pursuant to Section 1927(b)(3) of such Act by the
				average 340B ceiling price for covered drugs calculated pursuant to section
				340B(a)(1) of the Public Health Service Act; and
										(iv)the term
				noninnovator multiple source drug has the meaning given such term
				in section 1927(k)(7) of the Social Security Act.
										(3)Payment
				DeadlineThe credits provided by a hospital under paragraph (1)
				shall be paid within 90 days of the filing of the hospital’s most recently
				filed Medicare cost report.
								(4)Opt
				outA hospital shall not be
				required to provide the Medicaid credit required under paragraph (1) if—
									(A)it can demonstrate
				to the State that the amount of the credit would not exceed the loss of
				reimbursement under the State plan resulting from the extension of discounts to
				inpatient drugs under subsection (b)(2); or
									(B)the hospital and
				State agree to an alternative arrangement.
									Any
				dispute between the hospital and the State under this paragraph shall be
				adjudicated through the administrative dispute resolution process under this
				section.(5)Offset Against
				Medical AssistanceAmounts received by a State under this
				subsection in any quarter shall be considered to be a reduction in the amount
				expended under the State plan in the quarter for medical assistance for
				purposes of section 1903(a)(1) of the Social Security Act.
								(6)References to
				social security act provisionsNotwithstanding any other provision of law,
				all references to provisions of the Social Security Act in this section shall
				be deemed to be references to the Social Security Act as in effect on the
				effective date specified in section 406(c)(1) of the
				Health Care Access and Rural Equity (H–CARE)
				Act of
				2007.
								.
					(3)Conforming
			 amendmentsSection 1927 of the Social Security Act (42 U.S.C.
			 1396r–8), is amended—
						(A)in subsection
			 (a)(5)(A), by striking covered outpatient drugs and inserting
			 covered drugs (as defined in section 340B(b)(2) of the Public Health
			 Service Act);
						(B)in subsection
			 (a)(5)(D), by striking title VI of the Veterans Health Care Act of
			 1992 and inserting the Health
			 Care Access and Rural Equity (H–CARE) Act of 2007;
						(C)in subsection
			 (c)(1)(C)(i), by redesignating subclauses (II) through (IV) as subclauses (III)
			 through (V), respectively and by inserting after subclause (I) the following
			 new subclause:
							
								(II)any prices
				charged for a covered drug as defined in section 340B(b)(2) of the Public
				Health Service Act;
								;
				and
						(D)in subsection
			 (k)(1)—
							(i)in
			 subparagraph (A), by striking subparagraph (B) and inserting
			 subparagraph (B) and (D); and
							(ii)by
			 adding at the end the following new subparagraph:
								
									(D)Calculation for
				covered drugsWith respect to a covered drug (as defined in
				section 340B(b)(2) of the Public Health Service Act), the average manufacturer
				price is the average price paid to the manufacturer for the drug in the United
				States by wholesalers for drugs distributed to both the retail pharmacy and
				acute care classes of trade, after deducting customary prompt pay
				discounts.
									.
							(c)Effective
			 dates
					(1)In
			 generalThe amendments made by this section shall take effect on
			 January 1, 2008, and shall apply to drugs purchased on or after January 1,
			 2008.
					(2)General
			 conforming referenceSection
			 340B(d) of the Public Health Service Act (42 U.S.C. 256b(d)) is amended by
			 striking Veterans Health Care Act of 1992 and inserting
			 the effective date specified in section 406(c)(1) of the
			 Health Care Access and Rural Equity (H–CARE)
			 Act of 2007.
					(3)EffectivenessThe amendments made by this section shall
			 be effective, and shall be taken into account in determining whether a
			 manufacturer is deemed to meet the requirements of section 340B(a) of the
			 Public Health Service Act (42 U.S.C. 256b(a)) and of section 1927(a)(5) of the
			 Social Security Act (42 U.S.C. 1396r–8(a)(5)), notwithstanding any other
			 provision of law.
					
